Citation Nr: 0318710	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for right shoulder 
pain.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1998 and November 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which found that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a back disability had not been received and 
which denied service connection for right shoulder pain, 
respectively.  In July 2002, the RO determined that new and 
material evidence had been received and reopened the claim 
for service connection for back disability.  The Board must 
make an independent determination as to whether the claim has 
been reopened and, as explained infra, the Board has reopened 
the veteran's claim.  

Once this case was certified to the Board, it was determined 
that further development was required in order to decide the 
issues on appeal and such was undertaken.  Because of a 
recent Federal Circuit Court decision, this case must be 
remanded to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a back injury.

2.  The evidence received since the RO's December 1989 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The RO's December 1989 decision, which denied a claim of 
entitlement to service connection for a back injury, became 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's December 1989 decision denying the veteran's claim for 
service connection for a back disability; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material

A review of the claims files shows that in December 1989, the 
RO denied a claim for service connection for a back 
disability.  The veteran was informed of this decision by 
letter dated January 2, 1990.  There was no appeal, and that 
decision became final.  See 38 U.S.C.A. § 7105(c).   

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In 1997, the veteran filed to reopen his claim for a back 
disability.  To reopen the claim, new and material evidence 
must be presented or secured. 38 U.S.C.A. § 5108 (West 2002). 
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).


Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in December 1989.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1989 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's December 1989 
decision included the veteran's service medical records, 
which were negative for any complaint, or treatment for, a 
back injury.  Also in evidence was an X-ray report from a 
private hospital, which showed degenerative arthritis of the 
lumbar spine.  

At the time of the RO's December 1989 denial of the claim, 
there was no competent opinion of record linking a back 
disorder to the veteran's service.

Evidence received since the RO's December 1989 decision 
includes a report from Charles H. DeBusk, M.D., dated in 
November 1998.  In this report, Dr. DeBusk states that he 
feels that there "could be a strong relation between the 
arthritic process" and the veteran's military service.    

Dr. DeBusk's statement was not of record at the time of the 
RO's December 1989 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's December 1989 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is remanding 
this case to the agency of original jurisdiction for, inter 
alia, initial consideration of evidence recently received by 
the Board.  The remand will, in part, direct that the RO 
ensure compliance with the provisions of the VCAA, thus, a 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disability is 
reopened.  




REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  

Furthermore, as part of the Board's development request, the 
veteran was to be scheduled for orthopedic examinations in 
order to ascertain the nature of any back and right shoulder 
conditions present.  The examiners were directed to render 
opinions as to whether it was at least as likely as not that 
any current back or right shoulder disability was related to 
or was manifested during the veteran's military service.  
Although the claims folder contains a compensation and 
pension examination inquiry, a letter, dated in April 2003, 
sent by the Board to the veteran informing him that it 
requested the VA Medical Center in Mountain Home, Tennessee, 
to schedule him for an examination, and recent X-ray reports 
for both the back and shoulder, it does not contain any VA 
examination reports pursuant to the Board's development 
directives.    

For these reasons, a remand is required.  Therefore, in order 
to ensure due process, this case must be REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should confirm whether the 
veteran did, in fact, undergo VA 
orthopedic examinations for his back and 
right shoulder, as directed by the 
Board's development request.  If so, 
those examination reports should be 
associated with the veteran's claims 
folder.  If the veteran was scheduled for 
the requested VA orthopedic examinations 
but failed to report for them, this fact 
should be confirmed and noted in the 
claims folder.  Finally, if the veteran 
was not scheduled for the requested VA 
orthopedic examinations for his back and 
right shoulder, the RO should do so, 
directing the examiners to render 
opinions as to whether it is at least as 
likely as not that any current back or 
right shoulder disability is related to 
or was manifested during the veteran's 
military service.  The claims folders and 
a copy of this REMAND must be provided to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
   
3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including all evidence 
submitted since the issuance of the last 
SSOC's for the issues on appeal and the 
Veterans Claims Assistance Act of 2000. 
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



